DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment to the specification filed on 27 January 2022 has been entered. The priority information has been updated. No new matter has been introduced. 
1c.	The amendment filed on 27 January 2022 has been entered.
1d.	The replacement drawings filed on 27 January 2022 are acceptable.

Claim Status:

1e.	Claims 1, 29, 34-35, 41-48, 66-71 are pending and under consideration. 
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The objection to the disclosure is withdrawn, because the status of the parent non-provisional Application 15/555,027, has been updated. 

2b.	The objection to claims 70 and 71 is withdrawn, because they no longer depend 
upon a rejected base claim.
2c.	The rejection of claims 1, 29, 34-35, 41-48, 66-69 made on the ground of nonstatutory double patenting as being unpatentable over the claims 1-13 of U.S. Patent: 10,500,273, (same inventors), in view of Smith et al, (Journal of Shoulder and Elbow Surgery, 10: 149-150, 2001) and Tamai, (Journal of Orthopaedic Science, 2014, Vol. 19, pages 1-5), is withdrawn. Applicant has timely filed a terminal disclaimer. 
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with John P. White, (Applicants' Representative) on 07 March 2022.
The application has been amended as follows: 
In The Claims:
3a.	In claim 1, line 10, delete the word “myofibroblast” and insert –myofibroblasts—

3b.	In claim 35, line 1, delete the word “A” and insert –The—

3c.	In claim 45, line 3, delete the word “administer” and insert –administered—

3d.	In claim 46, line 2, delete the word “administer” and insert –administered—

3e.	In claim 47, line 2, delete the word “administer” and insert –administered—

3f.	In claim 70, line 11, delete the word “myofibroblast” and insert –myofibroblasts—

3g.	In claim 71, line 9, delete the word “IL=17” and insert –IL-17—

3h.	In claim 71, line 10, delete the word “IK-33” and insert—IL-23—

3j.	In claim 71, line 12, delete the word “myofibroblast” and insert –myofibroblasts—

Conclusion:
4.	Claims 1, 29, 34-35, 41-48, and 66-71 are allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        07 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647